I must join Mr. Justice Holt in dissenting. Attention is respectfully invited to the fact that Oredson's application for insurance contained this: "I hereby certify, agree and warrant that *Page 447 
all the statements, representations and answers in this application are full, complete and true, whether written by my own hand or not."
Such a warranty, exacted from an applicant for insurance, is but a legitimate and wise measure of self-defense. An insurer violates no law in so attempting to protect itself against collusion between applicant and agent or even against the fraud of the latter.
There is no claim here that Oredson could not read. Therefore, there is no ground for a synthetic estoppel on behalf of his beneficiary.